 1
 2
 3
 4
 5
 6
 7
 8
 9                          UNITED STATES DISTRICT COURT
10                        SOUTHERN DISTRICT OF CALIFORNIA
11
12   UNITED STATES OF AMERICA,                            Case No.: 89-CR-0655 DMS
13                                      Plaintiff,
                                                          ORDER GRANTING MOTION TO
14   v.                                                   REDUCE SENTENCE PURSUANT
                                                          TO THE FIRST STEP ACT OF 2018
15   JESUS ANTONIO MONDACA, SR.,
16                                    Defendant.
17
18         Pending before the Court is Defendant Jesus Antonio Mondaca’s motion to reduce
19   sentence pursuant to the First Step Act of 2018 (“FSA”). Plaintiff United States of America
20   did not file an opposition, and Defendant filed a reply. The motion was argued on February
21   27, 2020, at which time James Fife of Federal Defenders of San Diego, Inc. appeared for
22   Defendant. Michael Lasater appeared for Plaintiff United States of America and affirmed
23   Plaintiff’s non-opposition to the motion. For the following reasons, the motion is granted.
24                                                   I.
25                                       BACKGROUND
26         Defendant Jesus Antonio Mondaca is currently serving a life sentence at the Federal
27   Correctional Institution in Sheridan, Oregon (“FCI Sheridan”). On May 13, 1991, the
28   Honorable Jack E. Tanner sentenced Defendant to “life without parole” for conspiracy to

                                                     1
                                                                                     89-cr-0655(DMS)
 1   possess cocaine with intent to distribute under 21 U.S.C. §§ 841(a)(1) and 846.1 (Ex. A to
 2   Mot. To Red. Sent. (“Mot.”).) Defendant was arrested on June 13, 1989, following a
 3   recorded conversation with an informant about selling 15 kilograms of cocaine. (Ex. C. to
 4   Mot., Presentence Report (“PSR”) at 3.) Because Defendant was the subject of an
 5   informant sting operation, he was arrested before any drugs changed hands or were
 6   otherwise seized. (Id.) Defendant pleaded not guilty to the indictment and thereafter was
 7   convicted by jury on March 21, 1991. (Id. at 1.)
 8         The Probation department calculated a guideline range of 360 months to life but
 9   noted a minimum mandatory life sentence would be triggered if a sentencing enhancement
10   for two prior drug offenses was applied. (Ex. C. to Mot., PSR at 1, 8.)2 The PSR notes
11   Defendant had six criminal history points, stemming from the following convictions: (1) a
12   1980 drug conviction under California Health and Safety Code § 11352, for which
13   Defendant was granted probation and sentenced to 365 days in county jail (two points); (2)
14   a 1982 drug conviction under California Health and Safety Code § 11359, for which
15   Defendant was sentenced to two years in state prison (three points); and (3) a misdemeanor
16   driving under the influence (“DUI”) conviction from 1982 (one point). (PSR at 4–5.) The
17   sentencing enhancement was applied by Judge Tanner. Accordingly, Defendant’s two
18   prior drug felony convictions simultaneously served: (1) to enhance the statutory range
19   under §§ 841(b)(1)(A)(ii) and 851 to a minimum mandatory life sentence, and (2) as
20   predicate offenses for a career offender enhancement pursuant to § 4B1.1 of the United
21   States Sentencing Commission Guidelines Manual (“Guidelines” or “U.S.S.G.”), raising
22
23
24
     1
25      Judge Tanner served as a United States District Judge for the Eastern and Western
     Districts of Washington. He sat by assignment for the Southern District of California,
26   where he sentenced Defendant.
27   2
       The PSR states, “an Information and Notice of Enhanced Penalties as a result of prior
     felony convictions was filed. If the Court makes a true finding with regard to this issue,
28   the penalty changes to a minimum mandatory life term.” (Ex. C to Mot., PSR at 8.)
                                                 2
                                                                                  89-cr-0655(DMS)
 1   the offense level from 34 to 37 and doubling the criminal history category from III to VI.
 2   (Id. at 6, 8–9.)
 3          The PSR also notes that Defendant had been actively engaged in drug trafficking
 4   “since at least the mid to late 1970’s[,]” including an incident involving “five tons of
 5   marijuana which were delivered in three shiploads to Ventura County.” (Id. at 3.) The
 6   PSR further notes Defendant was involved in selling “100-pound quantities of marijuana
 7   in San Diego that he smuggled into the United States from Mexico in cars and on rafts[,]”
 8   (Id. at 3–4), and trafficking “multi-kilograms of cocaine and hundreds of pounds of
 9   marijuana between 1984 and 1986.” (Id. at 4.) Finally, the PSR notes that during the
10   commission of the crime at issue, Defendant “admitted much of his past drug trafficking
11   activities and said [on a recorded conversation] he wanted to kill the first informant[,]”
12   after learning that informant had been working for the government. (Id. at 3.)
13          Defendant has been incarcerated continuously since his arrest on June 13, 1989.
14   During his time in prison, Defendant was cited for two infractions: one for possessing
15   intoxicants in 1992, and another for failing to stand for count in 2008. He has remained
16   “incident report free” since 2008—some 12 years. (Ex. F to Mot. at 1.) Defendant
17   continues to work on self-development and personal growth during his time in prison,
18   having completed 57 courses in an array of subjects, including “Microsoft Office
19   Complete,” “Ace Legal Research,” “Advanced Yoga,” and “Disability Awareness.” (Ex.
20   F. to Mot. at 1–2.) He also completed his General Educational Development (“GED”) and
21   acquired his high school equivalency. (Id. at 1).
22          In December 2018, Defendant underwent a suicide risk assessment after being
23   physically assaulted by an approximately thirty-year old inmate. (Ex. F to Mot. at 1.) The
24   BOP’s Psychology Services record notes Defendant previously was “able to maintain
25   confidence in his ability to physically protect himself and keep himself safe” during his
26   incarceration, but the assault incident was “particularly overwhelming and depressing” for
27   Defendant because he realized he may no longer “be able to maintain his own safety.” (Id.)
28   Thereafter, Defendant was placed on suicide watch. Defendant has also received treatment

                                                  3
                                                                                  89-cr-0655(DMS)
 1   for age-related conditions, is “enrolled in general chronic care clinic,” and was diagnosed
 2   with “benign prostatic hypertrophy,” “mild-to-moderate degenerative disc disease,” and
 3   “some decrease in memory.” (Ex. D to Mot.) He now moves the Court for compassionate
 4   release under the FSA due to his age, declining physical and mental health, time in custody,
 5   and other relevant sentencing factors set out in the Act and United States Sentencing
 6   Guidelines.
 7                                                II.
 8                                          DISCUSSION
 9         On December 21, 2018, the FSA was signed into law by Congress. See Pub. L. 115-
10   391, 132 Stat. 5194, 5239 (2018). Among the criminal justice reforms implemented by the
11   Act, Congress amended 18 U.S.C. § 3582(c)(1)(A) to allow a defendant to move the district
12   court for compassionate release after exhausting the Bureau of Prison (“BOP”)
13   compassionate release process. “Exhaustion occurs when the BOP denies a defendant’s
14   application or lets thirty days pass without responding to it.” Brown v. United States, 411
15   F.Supp.3d 446, 452 (S.D. Iowa 2019) (citing 18 U.S.C. § 3582(c)(1)(A)). Defendant
16   submitted his request for compassionate release to the warden on August 19, 2019. (Mot.
17   at 2.) Because more than 30 days have passed without a response from the warden, the
18   Court has jurisdiction to hear the motion.
19         The FSA allows a court to reduce a defendant’s sentence for “extraordinary and
20   compelling reasons[,]” if the reduction complies with 18 U.S.C. § 3553(a) and “applicable
21   policy statements issued by the Sentencing Commission[.]” 18 U.S.C. § 3582(c)(1)(A)(i).
22   Congress does not define what constitutes “extraordinary and compelling” reasons;
23   instead, it defers consideration of the matter to the Sentencing Commission. See 18 U.S.C.
24   § 994(t) (“The Commission, in promulgating general policy statements regarding the
25   sentencing modification provisions in section 3582(c)(1)(A) of title 18, shall describe what
26   should be considered extraordinary and compelling reasons for sentence reduction,
27   including the criteria to be applied and a list of specific examples.”)
28   ///

                                                   4
                                                                                   89-cr-0655(DMS)
 1         Before passage of the FSA, the Sentencing Commission limited “extraordinary and
 2   compelling reasons” to four scenarios. See Brown, 411 F.Supp.3d at 448-49 (summarizing
 3   U.S.S. G. § 1B1.13 cmt. n. 1(A)–(D)). One of those scenarios applies here. Specifically,
 4   § 1B1.13 cmt. n. 1(B) provides that “extraordinary and compelling reasons” exist where a
 5   defendant “(i) is at least 65 years old; (ii) is experiencing a serious deterioration in physical
 6   or mental health because of the aging process; and (iii) has served at least 10 years or 75
 7   percent of his or her term of imprisonment, whichever is less.” The Commission’s policy
 8   statement also directs district courts when considering a motion for sentence modification
 9   to determine whether the defendant is “a danger to the safety of any other person or to the
10   community, as provided in 18 U.S.C. § 3142(g)[.]” Id § 1B1.13(2).
11         Notably, the Commission’s policy statement was not amended after enactment of
12   the FSA.     Accordingly, “a growing number of district courts have concluded the
13   Commission lacks an applicable policy statement regarding when a judge can grant
14   compassionate release[,]” (see Brown, 411 F. Supp. 3d at 447 (canvassing district court
15   decisions)), because the Commission “never harmonized its policy statement with the
16   FSA.” Id. at 449. These courts, therefore, conclude that the district court may “consider
17   anything” when assessing a defendant’s motion for compassionate release and determining
18   whether “extraordinary and compelling reasons” exist. Id. at 450-51 (stating district judges
19   are permitted under FSA to “consider the vast variety of circumstances that may constitute
20   ‘extraordinary and compelling.’”). On the other hand, other courts have concluded “a
21   judge may not stray beyond the specific instances listed in § 1B1.13 cmt. n. 1(A)–(C).” Id.
22   at 450 (citing United States v. Lynn, 2019 WL 3805349, at *4 (S.D. Ala. Aug. 13, 2019)).
23   This Court need not address the issue because, as noted, at least one of the specific
24   scenarios set out in the Commission’s policy statement applies here. See id. at 451 (district
25   courts “still must act in harmony with any sentencing policy guidelines that remain
26   applicable and the § 3553(a) factors.”)
27   ///
28   ///

                                                     5
                                                                                        89-cr-0655(DMS)
 1         A. Extraordinary and Compelling Reasons for Sentence Reduction
 2         Section 1B1.13 of the Guidelines provides that “extraordinary and compelling
 3   reasons exist” under the following circumstance:
 4         Age of the Defendant. —The defendant (i) is at least 65 years old; (ii) is
 5         experiencing a serious deterioration in physical or mental health because of
           the aging process; and (iii) has served at least 10 years or 75 percent of his or
 6
           her term of imprisonment, whichever is less.
 7
 8   U.S.S.G. § 1B1.13 cmt. n. 1(B).
 9         Defendant meets these criteria. He is 77 years old and he has served at least 10 years
10   of his term of imprisonment.        He also has a well-documented history of serious
11   deterioration in physical and mental health which is age-related. He is enrolled in a general
12   chronic care clinic, and presents several age-based conditions, including “benign prostatic
13   hypertrophy,” “mild-to-moderate degenerative disc disease,” and “decrease in memory.”
14   (Mot. at 7.) He was placed on suicide watch in December 2018, after being assaulted. (Ex.
15   F to Mot.) As a result, he has “become increasingly vulnerable to victimization within the
16   correctional facility[,]” (Ex. G to Mot. at 36), and has “withdrawn to his cell out of fear of
17   interaction with other inmates[.]” (Mot. at 8.) These facts are not disputed and are
18   sufficient to show Defendant is experiencing serious deterioration in physical and mental
19   health because of the aging process. Defendant has therefore presented extraordinary and
20   compelling reasons in support of his motion.
21         B. Danger to Others or the Community
22         Even where extraordinary and compelling reasons exist, the district court must
23   consider whether the defendant is “a danger to the safety of any other person or to the
24   community, as provided in 18 U.S.C. § 3142(g)[.]” U.S.S.G. § 1B1.13(1)(A), (2), cmt. n.
25   1. To make this assessment, the Court is directed to the factors set out in § 3142(g),
26   including, among other things: (1) the nature and circumstances of the offense charged; (2)
27   the history and characteristics of the person, including character, physical and mental
28   condition, family ties, employment, financial resources, past conduct, criminal history, and

                                                   6
                                                                                     89-cr-0655(DMS)
 1   drug and alcohol abuse; and (3) the nature and seriousness of the danger to any person or
 2   the community that release would impose. These factors are addressed in turn.
 3             1. Nature and Circumstances of the Offense Charged
 4         Defendant’s conviction for conspiracy to possess cocaine with intent to distribute is
 5   a non-violent drug offense. While Defendant’s statement to the government informant
 6   about “wanting to kill” another informant is of concern, (PSR at 3), Defendant has no
 7   history of committing or otherwise engaging in acts of violence. And although Defendant’s
 8   crime involves controlled substances and the relevant conduct attributed to Defendant
 9   preceding the conviction reveals a deeply entrenched drug trafficker, neither violence nor
10   weapons has ever been noted. Compassionate release has been denied in cases involving
11   particularly violent underlying crimes, (see, e.g., Applewhite, 2020 WL 137452, at *2 (D.
12   Or. Jan. 13, 2020) (seven armed robberies), but that is not the case here. The nature and
13   circumstances of the offense charged do not reveal a propensity for violence or danger to
14   others.
15             2. History and Characteristics of the Person
16         The history and characteristics of a defendant include his or her “character, physical
17   and mental condition, family ties, employment, financial resources, community ties, past
18   conduct, criminal history, and drug and alcohol abuse.” See Spears, 2019 WL 5190877 at
19   *4 (D. Or. Oct. 15, 2019). Here, Defendant has endeavored to reform. While he is a repeat
20   offender, his time in prison is characterized by many years of counseling and coursework
21   designed for self-improvement, general education and vocational training.            This is
22   commendable for any inmate, but particularly so for an inmate initially sentenced to a
23   lifetime of imprisonment with no hope for life outside of confinement.
24         Defendant has suffered two infractions while in prison: possession of intoxicants and
25   failing to stand. (Ex. I to Mot.) While possession of intoxicants is troubling and perhaps
26   indicative of a sense of hopelessness at the time, that infraction occurred more than 28
27   years ago and did not repeat. Defendant’s failure to stand is explained by a failure to hear,
28   rather than insolence. (Id.) Moreover, Defendant has been incident free for over 12 years.

                                                   7
                                                                                    89-cr-0655(DMS)
 1   See (Ex. F to Mot. at 31) (prison records note absence of “disruptive behavior”). He has
 2   also taken over 57 vocational and health related classes and acquired his GED.
 3         Defendant’s physical and mental condition has declined significantly. As discussed,
 4   that decline has placed him in danger of other inmates and triggered a suicide assessment.
 5         Defendant has numerous family ties, including family members who will provide
 6   for him. He has a daughter in Chula Vista, California, and she has offered her home and a
 7   job as a personal assistant. (Ex. G to Mot. at 36.) Defendant’s son Consuelo Mondaca and
 8   brother Raul Mondaca, who both live in Tijuana, Mexico, have also offered housing and
 9   employment. (Id.) Before incarceration, Defendant attended community college and
10   worked as a lather, truck driver, milkman, and salesman. (PSR at 6.) He was skilled and
11   industrious, and these attributes may serve him well.
12         Finally, Defendant’s criminal history is nearly 40 years old and non-violent.
13   Defendant’s two prior felony offenses include a 1980 conviction for sale of cocaine and a
14   1982 conviction for possession of controlled substances for sale. Defendant also has a
15   misdemeanor DUI from 1982. These convictions are serious, but they are relatively few,
16   dated, involve relatively small quantities of contraband, and were sentenced through grants
17   of probation and a “low-term” (two years) prison sentence. Standing alone, there is nothing
18   aggravated about the prior convictions.
19            3. Nature and Seriousness of Danger Posed by Release
20         The final factor is the “nature and seriousness of the danger to any person or the
21   community” that release would pose. 18 U.S.C. § 3142(g)(4). Defendant’s health has
22   declined significantly, as discussed. He also has a decades-long history of non-violence
23   and rehabilitative efforts at the BOP. And while Defendant is not a United States citizen,
24   he appears to have a colorable claim for derivative citizenship based upon his mother’s
25   status. (See Mot. at 10, n.4 (noting derivative citizenship was granted to Defendant’s
26   brother)). Pending his citizenship application, Defendant will either be removed to Mexico
27   or paroled into the United States—where family awaits in both locations. The hope of U.S.
28   citizenship can only serve to further motivate Defendant’s seamless integration into

                                                  8
                                                                                  89-cr-0655(DMS)
 1   society. In addition, Defendant will be supervised by the Probation Department upon his
 2   release from custody through a five year term of supervised release, as reflected in the
 3   Amended Judgment issued concurrently with this Order.
 4         On balance, the foregoing factors weigh heavily in favor of Defendant. The Court
 5   finds Defendant is not a danger to the safety of any other person or to the community upon
 6   release.
 7         C. Consideration of the § 3553(a) Factors
 8         Finally, Defendant contends his release would serve the purposes of § 3553(a). (Mot
 9   at 12.) Section 3553(a) provides that the sentencing court must impose a sentence that is
10   “sufficient, but not greater than necessary, … (A) to reflect the seriousness of the offense,
11   to promote respect for the law, and to provide just punishment for the offense; (B) to afford
12   adequate deterrence to criminal conduct; (C) to protect the public from further crimes of
13   the defendant; and (D) to provide the defendant with needed educational or vocational
14   training, medical care, or other correctional treatment in the most effective manner[.]” 18
15   U.S.C. § 3553(a)(2)(A)-(D). The sentencing court is also directed to consider, among other
16   factors, “the nature and circumstances of the offense and the history and characteristics of
17   the defendant” and the “need to avoid unwarranted sentence disparities among defendants
18   with similar records who have been found guilty of similar conduct[.]” Id. § 3553(a)(1),
19   (6). Some of these factors are encompassed by the § 3142(g) factors above.
20         1. Punishment, Deterrence, Protection of Society, and Rehabilitation
21         Defendant contends a three-decades sentence for conspiracy to traffic cocaine is
22   sufficient to address the seriousness of the offense, promote respect for the law, deter
23   Defendant and others, provide just punishment, and protect the public from further crimes
24   of Defendant. (Mot. at 14) (citing § 3553(a)(2)(A)-(C).) The Court agrees. Defendant’s
25   time in prison—more than 30 years—is certainly sufficient to satisfy these factors. The
26   important goal of rehabilitation has also been adequately addressed through Defendant’s
27   educational and vocational training and personal growth while in custody. See 18 U.S.C.
28   § 3553(a)(2)(D).

                                                   9
                                                                                    89-cr-0655(DMS)
 1         2. Nature and Circumstances of Offense & History and Characteristics of Defendant
 2         As discussed, the nature and circumstances of the offense are serious but non-
 3   violent. The Court’s findings regarding Defendant’s lack of danger to others or the
 4   community upon release also apply here. Defendant’s physical and mental condition, as
 5   well as his long period of incarceration and efforts at self-improvement and personal
 6   growth, strongly indicate Defendant will not recidivate. Defendant is 77 years old and in
 7   the class of prisoners least likely to recidivate. See U.S. Sentencing Comm’n, THE EFFECTS
 8   OF AGING ON RECIDIVISM AMONG FEDERAL OFFENDERS,          22–27 (Dec. 2017).
 9         3. Comparative Sentencing Analysis
10         Finally, the discrepancy between the sentence Defendant received in 1991 and the
11   sentence he would receive if judgment were pronounced today is significant. In 1991,
12   Defendant’s two prior “serious drug” felonies served to enhance the statutory range “under
13   §§ 841(b)(1)(A)(ii) [and] 851 to a mandatory life without parole” and “as predicates for a
14   career offender enhancement under § 4B1.1, raising the offense level from 34 to 37 and
15   doubling the criminal history category from III to VI.” (Mot. at 5) (citing PSR 8–9.) Under
16   current law, a “serious drug felony” is a drug offense for which the offender “served a term
17   of imprisonment of more than 12 months[.]” 21 U.S.C. § 802(57)(A). Defendant served
18   eight months (with good-time credits) for his 1980 conviction, so that conviction would no
19   longer qualify as an enhanceable offense.         The only conviction that qualifies for
20   enhancement as a “serious drug felony” is Defendant’s 1982 offense for possession of
21   cocaine for sale—for which Defendant received a two-year prison sentence.              That
22   conviction could trigger a 15-year (180 months) minimum mandatory sentence under §
23   841(b)(1)(A)(viii) (“such person shall be sentenced to a term of imprisonment of not less
24   than 15 years and not more than life imprisonment”), but not a minimum mandatory life
25   term. Similarly, his base offense level would be 32. U.S.S.G. § 2D1.1(c)(4). With a base
26   offense level 32 and criminal history category III, Defendant’s guideline range today would
27   be 151 to 188 months—though the minimum mandatory would become the guideline range
28

                                                  10
                                                                                   89-cr-0655(DMS)
 1   for a low end of 180 months. Defendant has been in custody for over 365 months, more
 2   than twice the term he would likely receive under current law.
 3         A reduction in Defendant’s sentence to time served is consistent with the factors set
 4   forth in 18 U.S.C. § 3553(a)—specifically, § 3553(a)(2)(A) (“the need for the sentence
 5   imposed . . . to reflect the seriousness of the offense, to promote respect for the law, and to
 6   provide just punishment for the offense) and § 3553(a)(6) (“the need to avoid unwarranted
 7   sentence disparities among defendants with similar records who have been found guilty of
 8   similar conduct”), because if Defendant were sentenced today under the enhancement, he
 9   would likely receive a sentence of 15 years, the minimum mandatory. Government counsel
10   also noted at the hearing that the enhancement could well not be charged in the exercise of
11   prosecutorial discretion, in which case Defendant’s sentence likely would be less than 15
12   years and within the guideline range of 151 to 188 months. As such, the disparity in
13   sentences from 1991 (when Defendant was sentenced) to that likely imposed today under
14   current law weighs in favor of compassionate release. See also United States v. Urkevich,
15   2019 WL 6037391, at *1–3 (D. Neb. Nov. 14, 2019) (sentence reduction warranted where
16   defendant’s 848 months sentence would result in 368 months sentence under present law).
17         In sum, the § 3553(a) factors above are met through a time served sentence. The
18   Government agrees, particularly in light of the sentence disparities under § 3553(a)(6).
19                                                III.
20                                 CONCLUSION AND ORDER
21         The Court finds that sentence modification is warranted for extraordinary and
22   compelling reasons under 18 U.S.C. § 3582(c)(1)(A) and U.S.S.G. § 1B1.13 cmt. n. 1(B);
23   upon release, Defendant will not pose a danger to any other person or the community under
24   18 U.S.C. § 3142(g); the 18 U.S.C. § 3553(a) factors support a sentence reduction, and
25   compassionate release is consistent with the Sentencing Commission’s policy statements
26   in U.S.S.G. § 1B1.13. Accordingly, it is HEREBY ORDERED, as follows:
27      1. Defendant’s Motion to Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A), as
28         amended by the First Step Act of 2018 (ECF No. 242), is GRANTED;

                                                   11
                                                                                      89-cr-0655(DMS)
 1     2. Defendant’s sentence of life imprisonment is reduced to time served, effective upon
 2        filing of this Order and as reflected in the Amended Judgment issued concurrently
 3        herewith; and
 4     3. The BOP shall forthwith release Defendant to the custody of the United States
 5        Department of Homeland Security for removal or parole in its discretion.
 6   IT IS SO ORDERED.
 7   Dated: March 3, 2020
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               12
                                                                                89-cr-0655(DMS)
